AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case
                                                                                                       FILED
                                                                                                        JUL U Ii   LlI 1;::1

                                         UNITED STATES DISTRICT Ct )UIW
                                                                      CLERK. U,S. DISTRICT COURT
                                SOUTHERN DISTRICT OF CALIFORN ASOUTHERN
                                                              "B't
                                                                        DISTRICT OF CALIFORNIA
                                                                                         DEPUTY

              UNITED STATES OF AMERICA          JUDGMENT IN A CRIMINAL CASE
                                    v.                              (For Offenses Committed On or After November 1, 1987)
             FRANCISCO CRUZ-RAMIREZ (1)
                                                                      Case Number:         3: 19-CR-00260-GPC

                                                                    Amrutha N. Jindal
                                                                   Defendant's Attorney
USMNumber                           00865-359
o­
THE DEFENDANT:
IZI pleaded guilty to count(s)            1 of the Superseding Information

o     was found guilty on count(s)
      after a plea of not gUilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):


Title and Section I Nature of Offense                                                                                          Count
8: 1325 - Improper Entry By An Alien (Felony)                                                                                   Is




     The defendant is sentenced as provided in pages 2 through               2            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
o     The defendant has been found not guilty on count(s)

IZI Count(s)         Underlying Information                   is          dismissed on the motion of the United States.

IZI   Assessment: $100.00       -u..:.o...~i.d

[j    JVTA Assessment*: $

      *Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.
IZI   Fine waived                    Forfeiture pursuant to order filed                                       , included herein.
       IT IS ORDERED that the defendant must notifY the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notifY the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                   July 2.2019



                                                                   HON.GONZALOP.CURIEL                        "
                                                                   UNITED STATES DISTRICT JUDGE
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                FRANCISCO CRUZ-RAMIREZ (1)                                               Judgment - Page 2 of2
CASE NUMBER:              3: 19-CR-00260-GPC

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 24 months as to count 1s




 o     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 IZI   The court makes the following recommendations to the Bureau of Prisons:
       The Court recommends placement in the Western Region (State of Oregon).




 o     The defendant is remanded to the custody of the United States Marshal.

       The defendant must surrender to the United States Marshal for this district:
       o     at
                  ------------------ A.M.
                                                              on ____________________________________
             as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
       Prisons:
       o     on or before
       o     as notified by the United States Marshal.
       o     as notified by the Probation or Pretrial Services Office.

                                                       RETURN
I have executed this judgment as follows:

       Defendant delivered on   _________________________ ro ______________________________

at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                 UNITED STATES MARSHAL



                                     By                    DEPUTY UNITED STATES MARSHAL



                                                                                                  3: 19-CR-00260-GPC
